EXHIBIT 10.27
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between ___(the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of November 19, 2008 (the “Effective
Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2011 or (ii) if a Change of Control has occurred on or before
January 1, 2011 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before January 1, 2011 and the closing of
that transaction occurs on or before April 1, 2011), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the

 



--------------------------------------------------------------------------------



 



Employee’s employment terminates for any reason, including (without limitation)
any termination prior to a Change of Control, the Employee shall not be entitled
to any payments, benefits, damages, awards or compensation other than as
provided by this Agreement or under his or her Employment Agreement, or as may
otherwise be available in accordance with the Company’s established employee
plans.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Following a Change of Control Period. If (i) between
the date that is four (4) months following a Change of Control and the date that
is twelve (12) months following a Change of Control the Employee terminates his
or her employment with the Company (or any parent or subsidiary of the Company)
for “Good Reason” (as defined herein), provided however, that the grounds for
Good Reason may arise at anytime within the twelve (12) months following the
Change of Control, or (ii) within twelve (12) months following a Change of
Control the Company (or any parent or subsidiary of the Company) terminates the
Employee’s employment for other than “Cause” (as defined herein), and the
Employee signs and does not revoke a standard release of claims with the Company
(in a form acceptable to the Company and effective no later than March 15 of the
year following the year in which the termination occurs) (the “Release”), then
the Employee shall receive the following severance from the Company:
               (i) Severance Payment. The Employee shall be entitled to receive
a lump-sum severance payment (less applicable withholding taxes) equal to 100%
of the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
100% of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.
               (ii) Equity Compensation Acceleration. One hundred percent (100%)
of Employee’s then unvested outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) that vest based on time (such as an option that
vests 25% on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any portion for which the
measurement or performance period or performance measures have been completed
and the resulting quantities have been determined or calculated, shall
immediately vest and become exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the entire amount vests at
the end of the three years and (b) at target performance levels the employee
could earn 1/3 of the amount each year and (c) the first year had been completed
and the performance resulted in a calculation that 85 shares were earned and
(d) the employee is terminated

- 2 -



--------------------------------------------------------------------------------



 



prior to the completion of year 2, then the amount that would vest and become
immediately exercisable would be 285 shares — representing the 85 shares
calculated for year 1 and the target amount of 100 shares for each of year 2 and
year 3); provided however, that if there is no “target” number, then the number
that vest shall be 100% of the amounts that could vest with respect to that
measurement period. Any Company stock options and stock appreciation rights
shall thereafter remain exercisable following the Employee’s employment
termination for the period prescribed in the respective option and stock
appreciation right agreements.
               (iii) Continued Employee Benefits. To the extent permitted to be
continued under COBRA coverage, Company-paid health, dental and vision insurance
coverage at the same level of coverage as was provided to such Employee
immediately prior to the Change of Control and at the same ratio of Company
premium payment to Employee premium payment as was in effect immediately prior
to the Change of Control (the “Company-Paid Coverage”). If such coverage
included the Employee’s dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense. Company-Paid Coverage
shall continue until the earlier of (i) twelve (12) months from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer’s group health, dental and vision insurance plans
that provide Employee and his dependents with comparable benefits and levels of
coverage. For purposes of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Employee and his or
her dependents shall be the date upon which the Company-Paid Coverage
terminates.
          (b) Timing of Severance Payments.
               (i) Payment Timing. One half of the severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash on the
60th calendar day after Employee’s termination of employment, but in no case
prior to the effective date of the Release. The other half of the severance
payment to which Employee is entitled shall be paid by the Company to Employee
in cash not later than six months after Employee’s termination of employment,
but in no case prior to the effective date of the Release. If the Employee
should die before all amounts have been paid, such unpaid amounts shall be paid
in a lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.
               (ii) Release Effectiveness. The receipt of any severance pursuant
to Section 3(a) will be subject to Employee signing and not revoking the Release
and provided that such Release is effective within sixty (60) days following the
termination of employment. No severance pursuant to such Section will be paid or
provided until the Release becomes effective. In the event the termination
occurs at a time during the calendar year where it would be possible for the
Release to become effective in the calendar year following the calendar year in
which the Employee’s termination occurs, any severance that would be considered
Deferred Compensation Separation Benefits (as defined in Section 3(f)) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or such later time as required
by the payment schedule applicable to each payment or benefit, or Section 3(f)
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason, or

- 3 -



--------------------------------------------------------------------------------



 



(ii) for Cause by the Company, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
          (d) Termination Outside of Change of Control Period. In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, or if the Employee terminates for Good Reason
within four months after a Change in Control, then the Employee shall be
entitled to receive severance and any other benefits only as may then be
established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.
          (e) Section 409A.
               (i) Notwithstanding anything to the contrary in this Agreement,
if Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Employee’s termination (other than due to death) or resignation, then the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Employee’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Employee’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following his termination but prior to the six (6) month anniversary of his
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
               (ii) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
               (iii) Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Employee’s taxable year preceding
the Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service

- 4 -



--------------------------------------------------------------------------------



 



guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.
               (iv) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.
     4. Conditional Nature of Severance Payments and Benefits.
          (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance benefits
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation’s capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity’s capital
stock outstanding.
          (b) Non-Solicitation. Until the date twelve (12) months after the
termination of Employee’s employment with the Company for any reason, Employee
agrees and acknowledges that Employee’s right to receive the severance payments
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.
          (c) Understanding of Covenants. Employee represents that he (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of his obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants.
          (d) Remedy for Breach. Upon any breach of this section by Employee,
all severance payments and benefits pursuant to this Agreement shall immediately
cease and any stock options or stock appreciation rights then held by Employee
shall immediately terminate and be

- 5 -



--------------------------------------------------------------------------------



 



without further force and effect, and Employee shall return all of the
consideration paid by the Company under this Section 3 and remit any shares of
Restricted Stock or shares purchased under stock options to the extent vesting
accelerated under Section 3 above (or the profits from the sale of such shares
if they are or have been sold).
     5. Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be:
               (i) delivered in full, or
               (ii) delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under
Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a national “Big Four” accounting firm
selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5. Any reduction in payments
and/or benefits required by this Section 5 shall occur in the following order:
(1) reduction of cash payments; and (2) reduction of other benefits paid to
Employee. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Employee’s equity awards.
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean:
               (i) an act of personal dishonesty taken by the Employee in
connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of the Employee; or
               (ii) Employee being convicted of, or pleading nolo contendere to
a felony; or

- 6 -



--------------------------------------------------------------------------------



 



               (iii) a willful act by the Employee which constitutes gross
misconduct and which is injurious to the Company; or
               (iv) following delivery to the Employee of a written demand for
performance from the Company which describes the basis for the Company’s
reasonable belief that the Employee has not substantially performed his duties,
continued violations by the Employee of the Employee’s obligations to the
Company which are demonstrably willful and deliberate on the Employee’s part.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
          (c) Competition. means the development, marketing or sale of
networking equipment or network security software or products in the United. For
the avoidance of doubt, Competition includes, but is not limited to, Cisco
Systems, Huawei, Alcatel, Checkpoint, and Foundry.
          (d) Disability. “Disability” shall mean that the Employee has been
unable to perform his or her Company duties as the result of his incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such agreement as to acceptability not
to be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s

- 7 -



--------------------------------------------------------------------------------



 



employment. In the event that the Employee resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
          (e) Good Reason. “Good Reason” means Employee’s termination of
employment following the expiration of any cure period (discussed below)
following the occurrence, without Employee’s express written consent, of one or
more of the following:
               (i) a material reduction of the Employee’s duties, title,
authority or responsibilities, relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction;
provided, however, that a reduction in duties, title, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, when the Chief Financial Officer of the
Company remains the Chief Financial Officer of the subsidiary or business unit
substantially containing the Company’s business following a Change of Control)
shall not by itself constitute grounds for a “Voluntary Termination for Good
Reason”; or
               (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; or
               (iii) a reduction by the Company in the base compensation or
total target cash compensation of the Employee as in effect immediately prior to
such reduction; or
               (iv) a material reduction by the Company in the kind or level of
benefits to which the Employee was entitled immediately prior to such reduction
with the result that such Employee’s overall benefits package is significantly
reduced; or
               (v) the relocation of the Employee to a facility or a location
more than forty (40) miles from such Employee’s then present location.
               Employee will not resign for Good Reason without first providing
the Company with written notice within sixty (60) days of the event that
Employee believes constitutes “Good Reason” specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.

- 8 -



--------------------------------------------------------------------------------



 



          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or
Disability shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.
     9. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings

- 9 -



--------------------------------------------------------------------------------



 



or agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

              COMPANY   JUNIPER NETWORKS, INC.
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           

         
EMPLOYEE
   
 
Name:    

- 10 -